Case 2:19-cv-03320-GW-SHK Document 41 Filed 09/08/20 Page 1 of 6 Page ID #:169




  1
  2
  3
  4
  5
  6
  7
  8                               UNITED STATES DISTRICT COURT
  9                               CENTRAL DISTRICT OF CALIFORNIA
 10
 11
          SERGIO JOVANY ESCOBAR MIRANDA,                 Case No. 2:19‐cv‐03320‐GW‐SHK
 12
                                        Plaintiff,
 13
                             v.                          ORDER DISMISSING COMPLAINT,
 14                                                      WITHOUT PREJUDICE
 15       COUNTY OF LOS ANGELES, et al.,
 16
                                        Defendants.
 17
 18
 19                                      I.      BACKGROUND

 20           On April 11, 2019, Plaintiff Sergio Jovany Escobar Miranda (“Plaintiff”),

 21   proceeding pro se and in forma pauperis, constructively filed1 a civil rights

 22   complaint (“Complaint” or “Compl.”) pursuant to 42 U.S.C. § 1983 (“§ 1983”)

 23   against the County of Los Angeles (“County”), a nurse practitioner identified only

 24   as “Salvador,” lead cook “Jon Doe” at Men’s Central Jail, and “Jon Doe doctor” at

 25
      1Under the “mailbox rule,” when a pro se prisoner gives prison authorities a pleading to mail to
 26
      court, the court deems the pleading constructively “filed” on the date it is signed. Roberts v.
 27   Marshall, 627 F.3d 768, 770 n.1 (9th Cir. 2010) (citation omitted); Douglas v. Noelle, 567 F.3d
      1103, 1107 (9th Cir. 2009) (applying the mailbox rule to civil rights suits filed by pro se
 28
      prisoners).
Case 2:19-cv-03320-GW-SHK Document 41 Filed 09/08/20 Page 2 of 6 Page ID #:170




  1   Twin Towers Correctional Facility (collectively, “Defendants”). Electronic Case
  2   Management Number (“ECF No.”) 1, Compl. On May 29, 2019, the Court
  3   dismissed Plaintiff’s Complaint, with leave to amend (“ODLA”) and granted
  4   Plaintiff twenty‐one days to file a First Amended Complaint (“FAC”), should he so
  5   choose. ECF No. 8, ODLA.
  6         After granting Plaintiff numerous extensions of time, on June 1, 2020, the
  7   Court received Plaintiff’s Motion for Enlargement of Time and Declaration
  8   (“Motion”) to file a FAC. ECF No. 35, Motion. In his Motion, Plaintiff sought a
  9   sixty‐day extension, until and including July 30, 2020, to file his FAC because
 10   Plaintiff had not received a response from the United States Marshal Service
 11   (“USMS”) regarding his subpoena duces tecum service request, which the Court
 12   sent to the USMS on November 25, 2019. Id.; see also ECF No. 21, Order Directing
 13   USMS Service. Plaintiff asserted that he cannot “obtain Jo[h]n Doe defendant
 14   names and Los Angeles County Jail medical procedure[s,]” which he needs in
 15   order to complete his FAC, until his subpoenas are served. ECF No. 35, Motion at
 16   1‐2. Plaintiff asserted that he had not received proof of service for [his]
 17   subpoena” despite requesting a status update on service on March 5, 2020. Id.
 18         Good cause appearing, the Court granted Plaintiff an extension to and
 19   including July 30, 2020, to file his FAC or to notify the Court if he has not received
 20   a response. ECF No. 36, Order Granting Extension. On that same date, the Clerk
 21   of Court mailed the Order Granting Extension to Plaintiff’s address of record. On
 22   July 16, 2020, the Court received the mail returned as undeliverable to Plaintiff at
 23   the address on record. ECF No. 38, Returned Mail. On July 21, 2020, the Court
 24   received notice from the USMS that Plaintiff’s subpoena had been served on July
 25   8, 2020 (“USMS Process Receipt & Return”). ECF No. 37, USMS Process Receipt &
 26   Return.
 27         After Plaintiff failed to file a FAC or to otherwise contact the Court, the
 28   Court issued an Order to Show Cause (“OSC”), by August 21, 2020, why Plaintiff’s
                                                2
Case 2:19-cv-03320-GW-SHK Document 41 Filed 09/08/20 Page 3 of 6 Page ID #:171




  1   action should not be dismissed for failure to prosecute and to follow court orders.
  2   ECF No. 39, OSC. The Court noted that Plaintiff had failed to keep the Court
  3   apprised of his address, as is required by California Central District Local Rule
  4   (“L.R.”) 41‐6, which provides that a pro se litigant must keep the Court and
  5   opposing parties apprised of the party’s current address, and that
  6         [i]f mail directed by the Clerk to a pro se plaintiff’s address of record is
  7         returned undelivered by the Postal Service, and if, within fifteen days
  8         of the service date, such plaintiff fails to notify, in writing, the Court
  9         and opposing parties of the plaintiff’s current address, the Court may
 10         dismiss the action with or without prejudice for want of prosecution.
 11   Id.
 12         The Court instructed Plaintiff that he may comply with the OSC by notifying
 13   the Court, in writing, of his current address and by filing his FAC. Id. The Court
 14   warned Plaintiff “that failing to update his current address by the foregoing
 15   deadline will result in a recommendation that this action be dismissed.” Id.
 16   (emphasis in original). Plaintiff did not file a FAC or otherwise contact the Court.
 17                                     II.   DISCUSSION
 18         District courts have sua sponte authority to dismiss actions for failure to
 19   prosecute or to comply with court orders. See Fed. R. Civ. P. 41(b); Link v.
 20   Wabash R.R. Co., 370 U.S. 626, 629‐30 (1962); Hells Canyon Pres. Council v. U.S.
 21   Forest Serv., 403 F.3d 683, 689 (9th Cir. 2005) (stating courts may dismiss an
 22   action under Federal Rule of Civil Procedure 41(b) sua sponte for a plaintiff’s
 23   failure to prosecute or comply with the Federal Rules of Civil Procedure or the
 24   court’s orders); Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir. 1992) (ordering
 25   dismissal for failure to comply with court orders).
 26         In deciding whether to dismiss for failure to prosecute or comply with court
 27   orders, a district court must consider five factors: “(1) the public’s interest in
 28   expeditious resolution of litigation; (2) the court’s need to manage its docket; (3)
                                                 3
Case 2:19-cv-03320-GW-SHK Document 41 Filed 09/08/20 Page 4 of 6 Page ID #:172




  1   the risk of prejudice to the defendants; (4) the public policy favoring disposition of
  2   cases on their merits; and (5) the availability of less drastic sanctions.” Henderson
  3   v. Duncan, 779 F.2d 1421, 1423 (9th Cir. 1986); see also Pagtalunan v. Galaza, 291
  4   F.3d 639, 642 (9th Cir. 2002) (setting out similar five factors as in Henderson).
  5   “Dismissal is appropriate ‘where at least four factors support dismissal, or where
  6   at least three factors ‘strongly’ support dismissal.’” Neal v. Reslan, No. CV 19‐
  7   09291 PA (ASx), 2020 WL 754366, at *1 (C.D. Cal. Jan. 16, 2020) (quoting
  8   Hernandez v. City of El Monte, 138 F.3d 393, 399 (9th Cir. 1998) (internal citations
  9   omitted) (citing Ferdik, 963 F.2d at 1263)). In a case involving sua sponte
 10   dismissal, however, the fifth Henderson factor regarding the availability of less
 11   drastic sanctions warrants special focus. Hernandez, 138 F.3d at 399.
 12         Here, the first two factors—public interest in expeditious resolution of
 13   litigation and the Court’s need to manage its docket—weigh in favor of dismissal.
 14   Despite numerous extensions and warnings, Plaintiff has failed to respond to
 15   multiple Court orders, has failed to file his FAC, and has failed to provide an
 16   address at which he can be reached. This failure to prosecute and follow Court
 17   orders hinders the Court’s ability to move this case toward disposition and
 18   suggests Plaintiff does not intend to litigate this action diligently. See id.
 19         The third factor—prejudice to Defendant—also weighs in favor of dismissal.
 20   A rebuttable presumption of prejudice to a defendant arises when plaintiffs
 21   unreasonably delay prosecuting an action. See In re Eisen, 31 F.3d 1447, 1452‐53
 22   (9th Cir. 1994) (citations omitted). Here, Plaintiff has not offered any excuse for
 23   his failure to comply with the Court’s order, provide a valid address at which he
 24   can be reached, or respond in a timely manner. Therefore, this “prejudice”
 25   element favors dismissal.
 26         The fourth factor—public policy in favor of deciding cases on the merits—
 27   ordinarily weighs against dismissal. However, it is Plaintiff’s responsibility to
 28   move litigation towards disposition at a reasonable pace and to avoid dilatory and
                                                 4
Case 2:19-cv-03320-GW-SHK Document 41 Filed 09/08/20 Page 5 of 6 Page ID #:173




  1   evasive tactics. See Morris v. Morgan Stanley, 942 F.2d 648, 652 (9th Cir. 1991).
  2   Plaintiff has not met this responsibility despite having been: (1) instructed on his
  3   responsibilities; (2) granted sufficient time in which to discharge them; and (3)
  4   repeatedly warned of the consequences of failure to do so. See, e.g., ECF Nos. 14,
  5   16, 25, 31, 36, 39. Under these circumstances, though this policy favors Plaintiff,
  6   it does not outweigh Plaintiff’s repeated failure to obey Court orders or to file
  7   responsive documents within the time granted.
  8         The fifth factor—availability of less drastic sanctions—also weighs in favor
  9   of dismissal. The Court cannot move the case toward disposition without
 10   Plaintiff’s compliance with Court orders or participation in this litigation. Despite
 11   repeated attempts by the Court to obtain a response, Plaintiff has shown he is
 12   either unwilling or unable to comply with Court orders by failing to file responsive
 13   documents, failing to comply with Court orders when he does file responsive
 14   documents, and failing to otherwise cooperate in prosecuting this action. The
 15   Court is not aware of any lesser sanction that is available in this case. See
 16   Henderson, 779 F.2d at 1424 (“The district court need not exhaust every sanction
 17   short of dismissal before finally dismissing a case but must explore possible and
 18   meaningful alternatives.”) (citation omitted); Roman v. Smith, No. 2:18‐07909 PA
 19   (ADS), 2019 WL 8013120, at *1 (C.D. Cal. Nov. 18, 2019).
 20         Accordingly, because it appears that Plaintiff has abandoned this litigation,
 21   and because Plaintiff has repeatedly defied Court orders and failed to comply with
 22   local rules, the Court DISMISSES this case, without prejudice.
 23   ///
 24   ///
 25   ///
 26   ///
 27   ///
 28   ///
                                                5
Case 2:19-cv-03320-GW-SHK Document 41 Filed 09/08/20 Page 6 of 6 Page ID #:174




  1                                    III.     ORDER
  2         Based on the foregoing, IT IS ORDERED THAT Judgment be entered
  3   DISMISSING this case without prejudice.
  4
  5   DATED: September 8, 2020
                                              HON. GEORGE H. WU, U.S. District Judge
  6
  7
      Presented by:
  8
  9
      HON. SHASHI H. KEWALRAMANI
 10   United States Magistrate Judge
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                6
